ITEMID: 001-115400
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF PURPIAN SP. Z O.O. v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: David Thór Björgvinsson;Krzysztof Wojtyczek;Zdravka Kalaydjieva
TEXT: 4. The applicant company, Purpian sp. z o.o., is a Polish limited liability company having its registered office in Odolanów.
5. On 12 November 1997 the applicant company instituted civil proceedings against a certain Z. K. for payment.
6. In 1999 and 2000 six hearings were adjourned due to the applicant company’s absence. Furthermore the hearings scheduled for 10 May and 20 September 2005, 10 October 2006, 20 March 2007, 26 March and 22 April 2008 were adjourned or cancelled on the applicant company’s request.
7. On 24 July 2008 the Ostrów Wielkopolski District Court gave a judgment. Both the applicant company and the other party to the proceedings appealed against the judgment.
8. By a judgment of 11 February 2010 the Kalisz Regional Court dismissed the appeals, upholding the first-instance judgment.
9. On an unspecified date the applicant company lodged a complaint under the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki – “the 2004 Act”). It sought a finding that the length of the proceedings had been excessive and claimed 10,000 Polish zlotys (PLN) in compensation.
10. By a decision of 6 January 2005 the Kalisz Regional Court held that the length of the proceedings had been excessive and awarded the applicant company PLN 2,000 in compensation.
11. On 15 April 2009 the applicant company lodged another complaint under the 2004 Act.
12. By a decision of 26 May 2009 the Kalisz Regional Court dismissed the complaint, holding that the proceedings had been conducted in a correct and timely manner. The court further expressed a view that the length of the proceedings had been largely due to the conduct of the parties, including that of the applicant company.
13. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in cases of Charzyński v. Poland (dec.), no. 15212/03, §§ 12-23, ECHR 2005-V; Ratajczyk v. Poland (dec.), no. 11215/02, ECHR 2005-VIII; and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
